Citation Nr: 1212110	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-37 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for warts of the left hand.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right medial meniscus tear prior to July 8, 2010, and in excess of 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected herniated pulposus L4-L5, L5-S1.

4.  Entitlement to an initial compensable evaluation for service-connected warts of the right hand status post biopsy fourth finger.

5.  Entitlement to a temporary total evaluation based on surgical or other treatment necessitating convalescence.

6.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

7.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

8.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

9.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected right medial meniscus tear, service-connected herniated pulposus L4-L5, L5-S1, and bilateral hip disabilities.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to service-connected herniated nucleus pulposus, L4-L5 and L5-S1.

12.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected herniated nucleus pulposus, L4-L5 and L5-S1.

13.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The record reveals that the Veteran's claim for entitlement to an increased disability for right medial meniscus tear was readjudicated by an August 2010 rating decision wherein the RO increased the disability evaluation for the service-connected disability from 10 percent to 20 percent disabling with an effective date of July 8, 2010.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for higher evaluation remains in appellate status for the period before and after July 8, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

With respect to the Veteran's hypertension claim, in June 2008, subsequent to the initial adjudication of the Veteran's hypertension claim, the Veteran submitted service treatment records which were not previously associated with his claims folder.  These service treatment records document elevated blood pressure readings in September 1993.      

Under 38 C.F.R. § 3.156(c)(1) (2011), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease..."  The Board finds that the service treatment records recently associated with the Veteran's claims folder are clearly relevant and of probative value to the Veteran's hypertension claim, as it demonstrates in-service elevated blood pressure readings.  Notably, the Veteran's hypertension claim was previously denied in August 1994 based on the absence of in-service documentation of hypertension.  The Board will therefore reconsider the Veteran's hypertension claim and is characterizing the issue on appeal to entitlement to service connection for hypertension pursuant to 38 C.F.R. § 3.156(c).  

A January 2012 rating decision denied the Veteran service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.  In a February 2012 statement, the Veteran expressed his disagreement with that decision.  A statement of the case (SOC) pertaining to this issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA treatment records

A review of the record indicates that the Veteran has undergone recent treatment at a VA outpatient clinic in Jacksonville, Florida as well as at a VA Medical Center in Gainesville, Florida for his claims on appeal, and also was afforded a VA examination for his left knee disability in January 2012.  See the January 2012 rating decision.  The Board observes that the Veteran's claims folder is absent any VA treatment records after August 2010 and is also absent a report of the January 2012 VA examination.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Service connection for bilateral hip disabilities, left leg disability, cervical spine disability, hypertension, and neuropathy of the bilateral lower extremities

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claims of entitlement to service connection for bilateral hip disabilities, left leg disability, cervical spine disability, hypertension, and neuropathy of the bilateral lower extremities.  38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's bilateral hip disabilities, he essentially contends that these disabilities are related to his service-connected low back and right knee disabilities.  See the December 2011 Board hearing transcript, page 9.   Notably, none of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's bilateral hip disabilities and his service-connected right knee or low back disabilities.  

With regard to the Veteran's left leg disability, he contends that this disability is related to his service-connected right knee and low back disabilities.  Id. at page 21.  The Board adds that a service treatment record dated June 1988 documents treatment for a bruised left leg injury which occurred as a result of the Veteran playing softball.  Crucially, none of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's left leg disability and his military service or his service-connected right knee or low back disabilities.   

The Veteran also contends that his cervical spine disability is related to his service-connected low back, bilateral hips, and right knee disabilities.  Id. at page 11.  The Board observes that the Veteran was afforded a VA examination for his cervical spine disability in April 2009.  After examination of the Veteran and review of his claims folder, to include treatment for neck pain and spasm in January 1990 and paraspinal tenderness around the neck in August 1993, the VA examiner diagnosed the Veteran with residuals of a cervical strain and concluded that the Veteran's current neck disability "is less likely than not related to the neck strain in the military service.  This occurred in January of 1990.  This is an acute injury which resolves with conservative measures without permanent deficit."  However, the VA examiner did not render an opinion as to whether the Veteran's current cervical spine disability is related to his treatment for paraspinal tenderness of the neck in August 1993.  Moreover, none of the medical records currently associated with the Veteran's VA claims file, to include the April 2009 VA examination report, offer an opinion as to a possible causal relationship between the Veteran's cervical spine disability and his service-connected right knee or low back disabilities.

With respect to the Veteran's hypertension claim, service treatment records from the Keesler Air Force Base document elevated blood pressure readings in September 1993.  Specifically, the Veteran was assessed with blood pressure readings of 162/104 on September 7; 138/92 on September 8; and 130/92 on September 9.  The Board observes that the remainder of the Veteran's service treatment records is absent complaints of or treatment for hypertension or elevated blood pressure readings.  Further, none of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's current hypertension and his military service. 

With respect to the Veteran's claim of service connection for neuropathy of the bilateral lower extremities, he has contended that these disabilities are related to his service-connected low back disability.  See the December 2011 Board hearing transcript, pgs. 13-14.  It is unclear from a review of the Veteran's claims folder as to whether a relationship exists between his neuropathy of the bilateral lower extremities and his service-connected low back disability.  In this regard, a private treatment report from B.S., M.D. dated in October 2008 indicates neurological complications as a result of the Veteran's low back disability, specifically noting diminished hip extensors, knee extensors, knee flexors, and ankle extensors.  Moreover, VA treatment records dated in July and November 2009 as well as in May 2010 document assessments of chronic back pain with radiculopathy.  Additionally, a review of the Veteran's service treatment records indicates that the Veteran was assessed with radiculopathy in September 1993 when he received treatment for his low back disability.  However, the competent and probative evidence of record also indicates that the Veteran's neuropathy of the bilateral lower extremities is related to his diagnosed nonservice-connected diabetes mellitus.  In this regard, VA treatment records dated in April 2009 and March 2010 document an assessment of non-insulin dependent diabetes mellitus with peripheral neuropathy, and the above-referenced May 2010 VA treatment record also shows superimposed diabetic neuropathy.  Further, a July 2010 VA spine examination notes that the Veteran's numbness, paresthesias, unsteadiness, leg weakness, and falls are "unrelated to spine condition."  

The duty to assist requires that a medical opinion be provided when necessary to decide a claim.  Because the evidence of record does not include medical opinions adequate to adjudicate the Veteran's bilateral hips disabilities, left leg disability, cervical spine disability, hypertension, and neuropathy of the bilateral lower extremities claims, the Board concludes that VA medical opinions are needed in order to render a decision in this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  

Increased Rating for Right Knee Medial Meniscus Tear

The evidence contains inconsistencies regarding the impact that the Veteran's service connected right knee disability has on the Veteran's range of motion.  The Board observes that there is a significant discrepancy between range of active and passive range of motion findings record during VA examination in February 2008.  At that time, active range of motion (AROM) testing revealed flexion to 20 degrees with pain at 5 degrees while passive range of motion (PROM) to 90 degrees with pain at 20 degrees.  While the examiner observed that "[a]ctive [range of motion] very poor d/t pain, per [V]eteran.  Lots of facial grimacing, lots of heavy breathing and then breath holding, lots of guarding, poor [range of motion] actively," he did not explain the significance of the differences between AROM and PROM test resulted.  Range of extension was noted to be to 0 degrees.   

While the 2008 examination report appears to show significant impairment in flexion with AROM to 20 degrees, a subsequent July 2010 VA examination report shows flexion to 100 degrees (with pain at 15 degrees) which appears to be consistent with the PROM recorded in the 2008 examination.

On remand, the Board is of the opinion that a new VA examination would be probative in ascertaining the current severity of the Veteran's right knee disability and to reconcile the conflicting evidence contained in the 2008 examination report.   

Degenerative joint disease of the left knee

As was described in the Introduction above, in January 2012 the RO denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.  The Veteran has since expressed disagreement with that decision.  See a statement from the Veteran dated in February 2012.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to service connection for degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.

TDIU

The Veteran contends his employability is significantly impacted by his service-connected right knee and low back disabilities.  See, e.g., the July 2010 VA examination report.  The Board therefore finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU.  Also, the RO should inform the Veteran of the division of responsibility between him and VA in producing or obtaining that evidence or information.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.

2.  The RO must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.

The RO should also request any records from the VA outpatient clinic in Jacksonville, Florida and VA Medical Center in Gainesville, Florida after August 2010 as well as the January 2012 VA examination report pertaining to the Veteran's left knee disability.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his (1) bilateral hip disabilities, (2) left leg disability, (3) cervical spine disability, (4) hypertension, and (5) neuropathy of the bilateral lower extremities.  The Veteran's claims folder must be made available to the examiner prior to the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

Left leg disability

a)  Identify with specificity any currently manifested left leg disability and/or any left leg disability that has been manifested at any time during the course of the appeal (i.e. any time since May 2008);

b)  For each left leg disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for a left leg injury in June 1990;

c)  For each left leg disability identified, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to either the Veteran's service-connected right knee disability or low back disability.

d)  For each left leg disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is aggravated (i.e. permanently worsen beyond the normal progression of the disability) by either the Veteran's service-connected right leg disability or low back disability.  If the examiner finds the left leg disability is aggravated by the service-connected right knee disability or low back disability, then he/she should quantify the degree of aggravation.

Bilateral hip disabilities

a)  Identify with specificity any currently manifested right and/or left hip disability or any such hip disability that has been manifested at any time during the course of the appeal (i.e. any time since May 2008);

b)  For each hip disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service;

c)  For each hip disability identified, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to either the Veteran's service-connected right knee disability or low back disability or, if found service connected, his left leg disability;

d)  For each hip disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is aggravated (i.e. permanently worsen beyond the normal progression of the disability) by either the Veteran's service-connected right leg disability or low back disability, or if found service connected, his left leg disability.  

If the examiner finds the right and/or left hip disability is aggravated by the service-connected right knee disability, low back disability, or left leg disability, then he/she should quantify the degree of aggravation.

Cervical spine disability

a)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current cervical spine disability is related to his period of military service, to include treatment for paraspinal tenderness of the neck in August 1993;

b)  Provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disability is related to the Veteran's service-connected right knee disability, low back disability, or if found service connected, bilateral hip disabilities;

c)  Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's cervical spine disability is aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected right leg disability, low back disability, or if found service connected, bilateral hip disabilities.  If the examiner finds the cervical spine disability is aggravated by the service-connected right knee disability, low back disability, or bilateral hip disabilities, then he/she should quantify the degree of aggravation.

Hypertension

Provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is related to his period of military service, to include elevated blood pressure readings in September 1993.

Neuropathy of bilateral lower extremities

a)  Indicate whether neuropathy (or any other neurological disability) of either the right and/or left lower extremities has been manifested at any time during the course of the appeal (i.e. any time since June 2008);

b)  For each lower extremity neurological disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include treatment for radiculopathy in September 1993.

c)  For each lower extremity neurological disability identified, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to the Veteran's service-connected low back disability.

d)  For each lower extremity neurological disability identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected low back disability.  If the examiner finds the neuropathy of the right or left lower extremity is aggravated by the service-connected low back disability, then he/she should quantify the degree of aggravation.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

4.  The Veteran should also be scheduled for new VA examination to determine the current nature and severity of his right knee disability and whether this disability or any other service-connected disabilities combine to render him unemployable.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following the examination, the examiner should address the following:

a)  Describe all symptoms caused by the service-connected right knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether the knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

b) The examiner should state whether there is any instability/subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.

c) The examiner should also state whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint.

d)  The examiner should review the February 2008 and July 2010 VA examinations and comment on any discrepancies between those examinations and current findings on examination.  In particular, the examiner is asked to comment on the likely reason for the difference in the AROM and PROM recorded during the February 2008 examination and comment on the significant of such difference.  

e)  The examiner should also describe the impact, if any, that the Veteran's service-connected disabilities have on his employability.  In particular, the examiner should indicate whether the Veteran's service connected disabilities render him unable to secure and follow substantially gainful occupation.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be reached.

5.  The RO should issue a SOC pertaining to the issue of entitlement to degenerative joint disease of the left knee, claimed as secondary to service-connected right medial meniscus tear and service-connected herniated pulposus L4-L5, L5-S1.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

6.  After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claims of entitlement to increased disability ratings for the warts of the right hand, low back, and right knee disabilities; entitlement to service connection for warts of the left hand, bilateral hip disabilities, left leg disability, cervical spine disability, hypertension, and neuropathy of the bilateral lower extremities claims; entitlement to a temporary total evaluation based on surgical and other treatment necessitating convalescence; and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


